Exhibit 10.3


CHARTER FOR THE CORPORATE GOVERNANCE
AND NOMINATING COMMITTEE
OF THE BOARD OF DIRECTORS
OF
PATIENTS & PHYSICIANS, INC.


Adopted July 31, 2006


1.
PURPOSE

 
The purpose of the Corporate Governance and Nominating Committee (the
“Committee”) of the Board of Directors (the “Board”) of Patients & Physicians,
Inc. and its subsidiaries (the “Company”) shall be to:



 
-
Review and make recommendations to the Board regarding matters concerning
corporate governance;

 

 
-
Review the composition and evaluate the performance of the Board, recommend
persons for election to the Board and evaluate director compensation;

 

 
-
Review the composition of committees of the Board and recommend persons to be
members of such committees, and review and maintain compliance of committee
membership with applicable regulatory requirements; and

 

 
-
Review conflicts of interest of members of the Board and corporate officers.

 
In addition, the Committee will undertake those specific duties and
responsibilities listed below and such other duties as the Board may from time
to time prescribe.


2.
MEMBERSHIP AND ORGANIZATION

 
Composition. The Committee shall consist of no fewer than three members of the
Board. All members of the Committee shall be appointed by a majority of the
Board and shall be independent of the Company and its affiliates, shall have no
relationship to the Company or its affiliates that may interfere with the
exercise of their independence, and shall otherwise be deemed to be “independent
directors” as defined in Rule 4200 of the Nasdaq Stock Market, Inc. Marketplace
Rules (the “Nasdaq Rules”). The Board may designate one member of the Committee
as its Chairperson. The Committee may form and delegate authority to
subcommittees, consisting of no less than two members of the Committee, when
appropriate. No member of the Committee shall be removed except by a majority
vote of the directors then in office.
 
 

--------------------------------------------------------------------------------

 


Meetings. The Committee will meet at least once per quarter. The Committee may
establish its own meeting schedule, which it will provide to the Board. Special
meetings may be convened as required. The Committee, or its Chair, shall report
to the Board on the results of these meetings. The Committee may invite to its
meetings other Directors, Company management and such other persons, as the
Committee deems appropriate in order to carry out its responsibilities. A
majority of the members of the Committee present in person or by means of a
conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other shall constitute a
quorum.


The Committee will maintain written minutes of its meetings, which minutes will
be filed with the minutes of the meetings of the Board.


3.
RESPONSIBILITIES AND DUTIES

 
The responsibilities and duties of the Committee shall include:


Corporate Governance Generally



 
-
Develop principles of corporate governance and recommend them to the Board for
its consideration and approval;

 

 
-
Review annually the principles of corporate governance approved by the Board to
ensure that they remain relevant and are being complied with; and

 

 
-
Oversee compliance by the Board and its committees with applicable laws and
regulations, including the Nasdaq Rules and regulations promulgated by the
Securities and Exchange Commission.

 
Composition of the Board of Directors, Evaluation and Nominating Activities



 
-
Review the composition and size of the Board;

 

 
-
Determine the criteria for membership on the Board, with the objective of having
a Board with relevant business and personal experience. The selection of
qualified directors is crucial to the success of the Company. Included in the
criteria which the Committee shall consider in evaluating members of its Board
are: (1) a general understanding of marketing, finance and corporate practices
relevant to an international public company; (2) issues of character, judgment,
independence, diversity, age, length of service, and other commitments outside
the Company; (3) an understanding of the Company’s business and technology; (4)
educational and professional background; and (5) a demonstrated concern for the
long-term interests of the stockholders. The Committee shall evaluate each
individual in the context of the Board as a whole, with the objective of
recommending a group that can best manage the Company’s business and represent
stockholder interests.

 
 
2

--------------------------------------------------------------------------------

 
 

 
-
Conduct an annual evaluation of the Board as a whole;

 

 
-
Identify, consider and recommend candidates to fill new positions or vacancies
on the Board, and review any candidates recommended by stockholders in
accordance with the bylaws; in performing these duties, the Committee shall have
the authority to retain any search firm to be used to identify candidates for
the Board and shall have sole authority to approve the search firm’s fees and
other retention terms;

 

 
-
Evaluate the performance of individual members of the Board eligible for
re-election, and recommend the Director nominees for election to the Board by
the stockholders at the annual meeting of stockholders;

 

 
-
Evaluate director compensation, consulting with outside consultants when
appropriate, and make recommendations to the Board regarding director
compensation; and

 
Committees of the Board of Directors



 
-
Periodically review the composition of each committee of the Board and make
recommendations to the Board for the creation of additional committees or the
change in mandate or dissolution of committees; and

 

 
-
Recommend to the Board persons to be members of the various committees.

 
Conflicts of Interest



 
-
Review and monitor compliance with the Company’s Code of Business Conduct and
Ethics;

 

 
-
Consider questions of possible conflicts of interest of members of the Board and
of corporate officers; and

 

 
-
Review actual and potential conflicts of interest of members of the Board and
corporate officers, and clear any involvement of such persons in matters that
may involve a conflict of interest.

 
4.
EVALUATION OF THE COMMITTEE

 
The Committee shall on an annual basis, evaluate its performance under this
Charter. The Committee shall address all matters that the Committee considers
relevant to its performance. The Committee shall deliver a report setting forth
the results of its evaluation, including any recommended amendments to this
Charter and any recommended changes to the Company’s or the Board’s policies or
procedures.
 
3

--------------------------------------------------------------------------------

 




 
5.
INVESTIGATIONS AND STUDIES; OUTSIDE ADVISORS

 
The Committee may conduct or authorize investigations into or studies of matters
within the Committee’s scope of responsibilities, and may retain, at the
Company’s expense, such independent counsel or other advisors as it deems
necessary. The Committee shall have the sole authority to retain or terminate
any search firm to be used to identify director candidates, including sole
authority to approve the search firm’s fees and other retention terms, such fees
to be borne by the Company.
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 